Citation Nr: 0921571	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-28 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for the service-connected status post total abdominal 
hysterectomy with bilateral salpingo-oophorectomy, previously 
evaluated as chronic cervicitis (status post hysterectomy).  

2.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected migraine headaches.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected low back strain.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected bilateral tinnitus.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected osteoarthritis, left knee.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for the service- connected right Bell's palsy with 
mild residual eyelid closure difficulty (Bell's palsy).  

7.  Entitlement to service connection for claimed bilateral 
hearing loss.  

8.  Entitlement to service connection for claimed bilateral 
plantar fasciitis.  

9.  Entitlement to service connection for a claimed right 
knee condition.  

10.  Entitlement to service connection for a claimed vision 
disorder.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from January 1987 to 
December 1992 and had 4 months and 1 day of prior active 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2005 and July 2007 rating 
decisions of the RO.  

As the increase rating issues on appeal before the Board 
involve a request for higher initial ratings following the 
grant of service connection, the Board has characterized the 
issues in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for 
disabilities already service-connected).  

The claims for an increased rating for the service-connected 
status post hysterectomy, low back disability and the Bell's 
palsy with residual right eyelid closing difficulty and 
issues of service connection for plantar fasciitis and a 
right knee condition are addressed in the REMAND portion of 
this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The service-connected migraine headaches are not shown to 
be productive of a disability picture that is manifested by 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

2.  The service-connected tinnitus currently is assigned a 10 
percent rating, which is the maximum rating authorized under 
Diagnostic Code 6260.  

3.  The service-connected osteoarthritis of the left knee 
currently is not shown to be manifested by limitation of 
motion with flexion restricted to 30 degrees or extension 
restricted to 10 degrees; neither instability nor recurrent 
subluxation is demonstrated.  

4.  The Veteran currently is not shown to have a bilateral 
hearing loss for VA compensation purposes.  

5.  The Veteran is not shown to have an acquired impairment 
of vision, but does have refractive error.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 30 percent for the service-connected migraine 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a 
including Diagnostic Code 8100 (2008).  

2.  The service-connected tinnitus is currently evaluated 
as10 percent disabling under Diagnostic Code 6260, and there 
is no legal basis for the assignment of separate schedular 10 
percent disability ratings for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002, 2008); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  

3.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5003, 5257, 5260, 5261 (2008).  

4.  The claim of service connection for a bilateral hearing 
loss must be denied by operation of law.  38 U.S.C.A. §§ 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

5.  The Veteran does not have an acquired vision disability 
due to disease or injury that was incurred in or aggravated 
by service; refractive error is not a disease or injury under 
appropriate legislation.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

Here, in a letter dated in August 2004, the RO provided the 
Veteran with the required notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b) with respect to the original claims.  
The Veteran was also generally invited to send information or 
evidence to VA that may support the claims, was advised of 
the basic law and regulations governing the claims, the basis 
for the decisions regarding the claims, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the Veteran's behalf.  

In this regard, the Board notes that, with respect to the 
Veteran's increased rating claims, the Board observes that in 
Dingess v. Nicholson, the Court recently held that upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim for 
service connection, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  

As such, no further VCAA notice is required with respect to 
the Veteran's claims for an initial higher disability rating; 
and under the circumstances, the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

VCAA requires only that the duty to notify be satisfied and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
There is no evidence of prejudice to the Veteran in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  This case applies to the 
issues on appeal.  

Despite the defective notice provided to the Veteran on these 
latter two elements, however, the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.  In this regard, as 
the Board concludes hereinbelow that the preponderance of the 
evidence is against the Veteran's claims, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the Veteran's service records, 
post-service medical and treatment records, multiple VA 
examinations, and statements submitted by the Veteran and her 
representative in support of the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
Veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, VA has 
satisfied its duty to assist the Veteran in this case.  
Further development and expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  


II.  Increase rating.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Generally, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, however, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of 
"staged ratings" is required.  See Fenderson  v. Brown, 12 
Vet. App. at 126.  

In addition, the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has also held that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Board also notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  

One diagnostic code may be more appropriate than another 
based on such factors as the Veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  


A.  Migraine headaches.  

The service-connected migraine headaches is currently 
evaluated as 30 percent disabling under Diagnostic Code 8100.  
This code provides for a noncompensable evaluation where the 
disability is manifested by less frequent attacks.  A 10 
percent evaluation is warranted where there are 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A 30 percent evaluation is 
warranted for characteristic prostrating attacks occurring on 
an average once a month over the last several months.  

A maximum 50 percent evaluation is for application for a 
disability picture manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a; Diagnostic Code 
8100.  

Based on the evidence of record, the Board finds that an 
evaluation in excess of 30 percent for the Veteran's migraine 
headaches is not warranted.  

Here, the medical record consists of treatment records and VA 
examinations in connection with the claim.  

In September 2004, the Veteran was afforded a VA examination 
in connection with her claim.  The examiner noted the 
Veteran's medical history, including a motor vehicle accident 
in 1989.  The automobile was reported to have flipped over 
three times and landed on the passenger side.  The Veteran 
was taken to the hospital and was noted to have had an injury 
to her head, neck and lower back.  

The Veteran also reported having headaches.  At the time, the 
Veteran described migraine type headaches that were 
bifrontal, bitemporal and throbbing, with symptoms of nausea 
and occasional vomiting.  She had photophobia and phonophobia 
approximately two or three times per week.  The Veteran was 
prescribed medication for her headaches.  

On examination, the cranial nerves were noted to be intact.  
The Veteran was indicated to have slight positive Bell's 
phenomenon on the right and slight effacement of the right 
frontal area on the frontal muscles.  The Veteran was 
diagnosed with migraine headaches (posttraumatic headache 
disorder).  

The Veteran was also noted to have recurrent migrainous 
neuralgia by history in an October 2004 audiometric 
examination.  

In August 2005, the Veteran was again examined by VA.  She 
was again noted to have posttraumatic headache and persistent 
facial and migrainous neuralgia.  The Veteran's migraine 
headaches were noted to be attributable to her motor vehicle 
accident in 1989.  

The claims file also shows that the Veteran works as a 
corrections officer.  She reports losing time from work each 
month due to migraine headaches.  

Based on the foregoing, the assignment of an evaluation in 
excess of 30 percent for the Veteran's migraine headaches is 
not supported by evidence in this case.  

As noted, a 30 percent evaluation is for application for 
characteristic prostrating attacks occurring on an average 
once a month over the last several months, but a maximum 50 
percent evaluation is for application only for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a; 
Diagnostic Code 8100.  

In this case, the medical records do not indicate symptoms 
consistent with very frequent completely prostrating and 
prolonged attacks that are productive of severe economic 
inadaptability.  In this regard, the Veteran is shown to be 
able to carry out the activities of daily living, including 
apparently working gainfully outside the home.  

Overall, the preponderance of the evidence of record is 
against the claim for an initial evaluation in excess of 30 
percent for the service-connected migraine headaches.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


B.  Tinnitus.  

Next, the Veteran has requested a higher rate of compensation 
for the service-connected tinnitus.  She is currently 
evaluated at the 10 percent rate for this condition under 
Diagnostic Code 6260.  

The RO denied the Veteran's request because, under Diagnostic 
Code (DC) 6260, 10 percent is the maximum evaluation 
available for this condition.  There is also no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear. 

In this regard, the Board notes that, in Smith v. Nicholson, 
19 Vet. App. 63, 78, (2005) the Court held that the pre-1999 
and pre-June 13, 2003 versions of DC 6260 required the 
assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
Veteran to a single schedular disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  

The service-connected tinnitus has been assigned the maximum 
schedular rating available for tinnitus under the law.  
38 C.F.R. §4.87; Diagnostic Code 6260.  Because there is no 
legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the Veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  

Hence, the claim for an increased rating for the service-
connected tinnitus must be denied.  


C.  Left knee disability.  

Here, the service-connected left knee disability is evaluated 
as 10 percent disabling under Diagnostic Code 5003-5261.  

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (no percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.  

Diagnostic Codes 5260 and 5261 relate to limitation of motion 
of the leg.  Under these, the disability can be rated 
anywhere from noncompensable to 50 percent disabling, 
depending on the degree of limitation of flexion and/or 
extension.  

Under Diagnostic Code 5260, the condition will be evaluated 
as noncompensable if flexion is limited to 60 degrees.  A 10 
percent evaluation is warranted where flexion is limited to 
45 degrees.  A 20 percent evaluation is warranted where 
flexion is limited to 30 degrees.  And a maximum 30 percent 
evaluation is warranted where flexion is limited to 15 
degrees.  

Under Diagnostic Code 5261, the condition will be evaluated 
as noncompensable if extension is limited to 5 degrees.  A 10 
percent evaluation is warranted where extension is limited to 
10 degrees.  A 20 percent evaluation is warranted where 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted where extension is limited to 20 degrees.  A 40 
percent evaluation is warranted where extension is limited to 
30 degrees.  A maximum 50 percent evaluation is warranted 
where extension is limited to 45 degrees. 

A knee condition could also be evaluated under Diagnostic 
Code 5257.  Under this code, other impairment of the knee, to 
include recurrent subluxation or lateral instability will be 
evaluated as 10 percent disabling if the disorder is found to 
be slight.  A 20 percent evaluation is awarded for a moderate 
disability.  A maximum 30 percent evaluation is awarded if 
the disability is found to be severe.  

The medical evidence in this case consists of a VA 
examinations reports dated in October 2004 and August 2005.  

The October 2004 examiner noted the Veteran's medical 
history, including the motor vehicle accident in 1989.  She 
had knee pain after this accident.  

The Veteran reported having bilateral knee pain, right worse 
than left.  There was no locking or give way.  She had flare-
ups with any type of squatting and weight bearing activity.  

The reports indicated degenerative changes, but the examiner 
stated that a review of the x-ray studies did not bear this 
out.  In addition, an MRI study in April 2004 indicated no 
evidence of meniscal or ligament tear.  

Upon examination, there was no erythema, swelling or atrophy.  
Range of motion was 0-110 degrees on the left and 0-100 
degrees on the right with guarding.  The Veteran reported 
having pain with range of motion.  Palpation revealed diffuse 
anterior knee pain.  There was no medial or lateral joint 
line tenderness.  McMurray's and Lachman's were both 
negative, and on varus and valgus stressing, the knee was 
negative for instability.  The Veteran was diagnosed with 
bilateral knee osteoarthritis, very mild in severity.  

In August 2005, the Veteran was afforded another VA 
examination.  Her complaints of lower back pain were noted.  
The back condition was noted to be likely related to the 1989 
motor vehicle accident.  No examination of the Veteran was 
conducted in August 2005.  

Based on the foregoing, the Board finds that an initial 
evaluation in excess of 10 percent is not warranted for the 
service-connected left knee disability.  Under Diagnostic 
Codes 5260 and 5261, a limitation of flexion to 30 degrees or 
extension to 10 degrees must be present to warrant a higher 
evaluation in this case.  

In this case, the VA examiner found the range of motion to be 
from 0 to 110 degrees.  Thus, there is no showing of a 
limitation of flexion or extension that would support the 
assignment of a higher rate of compensation for the service-
connected left knee disability.  In addition, for purposes of 
Diagnostic Code 5257, there was no indication of joint laxity 
or instability on examination.  

Finally, the Board has specifically considered the guidance 
of DeLuca v. Brown, supra, in order to determine whether an 
increased evaluation may be warranted.  In this case, even 
considering his complaints of pain, the record reflects 
essentially a full range of motion.  

While the Veteran reported some flare-ups on squatting and 
weight bearing activity, the October 2004 examiner indicated 
that range of motion was essentially uninhibited by pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use. The Board therefore holds that a higher 
evaluation in consideration of DeLuca and applicable VA code 
provisions is not warranted.  See also 38 C.F.R. § 4.7.  


D.  Extraschedular consideration.

These decisions are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the 
disabilities, so as to warrant referral to the RO for 
consideration of an assignment of higher evaluations on an 
extra-schedular basis.  

In this regard, the Board notes that there is no showing that 
the service-connected disabilities have resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), that there is no showing that 
the Veteran's disabilities have necessitated frequent periods 
of hospitalization, or that the disabilities have otherwise 
rendered impractical the application of the regular schedular 
standards.  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


III.  Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  


A.  Bilateral hearing loss.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Here, the medical evidence in this case consists of a VA 
audiological examination report dated in October 2004.  Upon 
examination, the Veteran was not found to have bilateral 
hearing disability for VA  compensation purposes.  

Based on the foregoing, the Board finds that there is no 
competent evidence or record to support the Veteran's claim.  
Without competent evidence of a current disability, the claim 
must be denied by operation of law.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In this regard, the Board notes that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110; see Degmetich 
v. Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).  

In addition to the medical evidence, the Board has considered 
the Veteran's and her representative's written assertions; 
however, none of this evidence provides a basis for allowance 
of the claim.  Matters of diagnosis and etiology are within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  

As the Veteran and her representative are not shown to be 
other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  


B. Vision disability.

With respect to the Veteran's claimed vision condition, the 
Board notes that the Veteran was afforded a VA examination in 
October 2004 in connection with her claim when she was noted 
to have a history of Bell's palsy.  

The Veteran reported receiving electrical stimulation for 
this and lubricating eye drops and patching of the right eye 
at nighttime.  She had a mild residual lid closure difficulty 
and dry eye on the right side.  Upon examination, the 
Veteran's best corrected distance and near visual acuity was 
OD 20/20 and OS 20/20.  

After examination, the Veteran was diagnosed with history of 
right Bell's palsy with mild residual lid closure difficulty, 
and refractive error.  

Based on the foregoing, the Board finds that the Veteran's 
claim must be denied.   The Veteran has not been diagnosed 
with a separately ratable impairment of visual acuity due to 
service.  Without such a diagnosis, a claim of service 
connection cannot be sustained.  See McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 
1353 (Fed Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997)).  

While the Veteran has been diagnosed with refractive error, 
under 38 C.F.R. § 3.303(c) congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  

In reaching this conclusion, the Board notes that it is 
precluded from reaching its own unsubstantiated medical 
conclusions, and is instead bound on these matters by the 
medical evidence of record.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  


ORDER

An initial evaluation in excess of 30 percent for the 
service-connected migraine headaches is denied.  

An initial evaluation in excess of 10 percent, to include a 
separate 10 percent disability rating for the service-
connected tinnitus is denied.  

An initial evaluation in excess of 10 percent for the 
service-connected osteoarthritis, left knee, is denied.  

The claim of service connection for a bilateral hearing loss 
is denied under the law.  

Service connection for a claimed vision disability is denied.  




REMAND

After a careful review of the claims folder, the Board finds 
that the claims for increase identified hereinabove, as well 
as the claims of service connection for bilateral plantar 
fasciitis and a right knee condition must be remanded for 
further action.

With respect to plantar fasciitis, the Board notes that the 
Veteran was indicated to have asymptomatic pes planus on her 
enlistment examination.  The Veteran also reports a current 
condition of bilateral plantar fasciitis.  Here, the Board 
notes that the Veteran was seen in 2004 for the treatment of 
bilateral plantar fasciitis.  

In addition, with respect to the right knee, the Board notes 
that the Veteran has been diagnosed with osteoarthritis of 
both knees in an October 2004 VA examination.  No nexus 
opinion was offered and no claims file was available for the 
examiner to review in connection with the claim.  

In an addendum dated in August 2005, the examiner indicated 
that the Veteran's claims file was reviewed and that it was 
his opinion that the Veteran's bilateral knee osteoarthritis 
was not caused by a motor vehicle accident in 1989.  No other 
opinion was indicated as to the likely etiology of the 
claimed right knee disorder.  Since that time, the Veteran's 
left knee disability has been identified as being service 
connected.  

In addition, in the order to obtain more current findings as 
to the service-connected status post hysterectomy, low back 
disability and the right Bell's palsy mild residual eyelid 
closure difficulty, additional examinations are required.  

Prior to affording a VA examination, the RO should also 
contact the Veteran and her  representative and request that 
he identify all VA and non-VA health care providers, other 
than those already associated with the Veteran's claims file, 
that have treated the Veteran since service for her claimed 
disabilities.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to the VCAA, VA must obtain these outstanding 
records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

In addition, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  

As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), including notice that 
informs the Veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following actions:

1.  The RO should send the Veteran and 
her representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate each of the Veteran's 
claims.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the Veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the Veteran provide any 
evidence in his possession that pertains 
to the claims, and should contain an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The RO should take appropriate steps 
to contact the Veteran and request that 
she identify all VA and non-VA health 
care providers, other than records 
already associated with the Veteran's 
claims file, that have treated her since 
service for the identified service-
connected disabilities.  The aid of the 
Veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the Veteran must be afforded 
an appropriate VA examination to 
determine the nature and likely etiology 
of the claimed plantar fasciitis and 
right knee condition.  It is imperative 
that the examiner who is designated to 
examine the Veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The examiner is 
requested to offer an opinion as to: 

(a)  Has the Veteran developed plantar 
fasciitis or a right knee disorder?  
If so, state the diagnosis or 
diagnoses.

(b)  If the examiner finds that the 
Veteran has plantar fasciitis or a 
right knee disability, did such 
disorder have its clinical onset 
during active service or otherwise is 
due to an incident of his active 
service?  

In offering these opinions, the examiner 
should comment on the Veteran's service 
medical records.  The examiner should set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a typewritten report.  A 
complete rationale should be given for 
all opinions and should be based on 
examination findings, historical records, 
and medical principles.

4.  In addition, the Veteran should be 
afforded VA examination(s) to determine 
the current severity of the service-
connected status post hysterectomy, low 
back disability and the right Bell's 
palsy with residual eyelid closure 
difficulty.  It is imperative that the 
examiner who is designated to examine the 
Veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  

The VA examiner in this regard should 
elicit from the Veteran and record a 
complete medical history referable to 
these service-connected disabilities.  
The current extent of each disability 
must be fully addressed in terms of the 
Rating Schedule.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate these 
remaining claims in light of all 
pertinent evidence and legal authority.  
If any benefit sought on appeal remains 
denied, the RO should furnish the Veteran 
and her representative with a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS	
Veterans Law Judge, Board of Veterans' Appeals  



 Department of Veterans Affairs


